Citation Nr: 1614861	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-45 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD) for the purposes of accrued benefits only.

2.  Entitlement to service connection for lymphocytic leukemia (hairy cell leukemia) for the purposes of accrued benefits only.

3.  Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Paul C. Bunn, Agent


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  He died in June 2008.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

At the time of the Veteran's death, claims for service connection for PTSD and leukemia were pending.  The appellant filed a claim for dependency and indemnity compensation (DIC) in July 2008.  Accordingly, these claims have remained pending as claims for accrued benefits purposes.

Notably, the Veteran died prior to the requisite date of October 10, 2008, in order for the appellant to be substituted as the claimant.  38 U.S.C.A. § 5121A.  There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant. Cf. 38 U.S.C.A. §§ 5121, 5121A.  Most notably, when adjudicating accrued benefits claims, only the evidence of record at the time of the original claimant's death may be considered as the basis for a determination on the merits of the claim.  An exception to this closed record rule includes records that were in the government's constructive possession at the time of the Veteran's death, to include VA treatment records and service records.  Here, as a matter of law, the appellant could not have been substituted as the claimant in the Veteran's pending appeal.  As such, the Board can consider the claims for accrued benefit purposes only.

In September 2012, the Board remanded the claims and directed the RO to undertake further development as to whether records in possession of the government demonstrated that the Veteran had been exposed to Agent Orange during service since he died from hairy cell leukemia, a condition that will be presumptively service-connected if exposure to Agent Orange is found.  In addition, the Board asked for additional development as to the Veteran's claimed PTSD stressors given the presence of an opinion of record that the Veteran had PTSD.  This development included seeking records in constructive possession of the government. 

Specifically, the Board directed the RO to contact the Department of the Army (DoA) or the National Personnel Records Center (NPRC) or the National Archives and Records Administration (NARA) or the Joint Services Records Research Center (JSRRC) to ask whether any of the units could confirm the presence of the Veteran in Southeast Asia and his duties.  It was asked that the DoA provide a detailed breakdown of where the Veteran was stationed (base and city) in South Korea, and whether the records specifically show that he was placed on temporary duty outside of Korea.  The DoA was also to be asked to provide any information concerning the awarding of a National Defense Service Medal and an Armed Forces Expeditionary Medal to the Veteran.  The Board stated that it was of particular interest whether there were any write-ups or justifications used for the presentation of those awards and whether there were any other awards given to the Veteran that did not appear on his DD-214.  The Board also requested that DoA, NPRC, NARA and JSRRC provide a written explanation as to whether the Veteran ever served, even for a few hours, in the Kingdom of Thailand and the Kingdom of Cambodia, and whether, the Veteran sought out and captured fellow Americans who were absent without leave (AWOL) status but living in Southeast Asia.  The Board asked the agencies and departments to determine whether the Veteran's record suggested or insinuated that he was stationed or served with Republic of Korea Marines outside the country of South Korea.  The Board asked the RO to specifically request the unit history during the appellant's time in Korea, including but not limited to after action reports or morning reports from NARA and any other agency that might have access to such records.  It was asked that if the DoA, NPRC, NARA and/or JSRRC could not provide specific detail concerning the Veteran's location whether it was possible to confirm the Veteran's presence in any Southeast Asian country "in a general, nonsecurity-breaking manner", along with any units that he might have been attached to.   The Board also directed the RO to contact the Defense Finance and Accounting Service (DFAS) and request any information on the Veteran from January 1970 to January 1971.  The Board specifically sought any financial data suggesting that the Veteran was on temporary duty outside of Korea or any financial data indicating that the Veteran received hazardous duty pay for performance of hazardous duties in Thailand and/or Cambodia.  The Board then directed the RO to ensure compliance with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, Chapter 2, Section C.10.n to attempt to verify the appellant's claim that the Veteran was exposed to herbicides in service.  This included furnishing a detailed description of the Veteran's claimed exposure, to include while stationed in South Korea, to the Compensation and Pension Service and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used at the bases in question as alleged by the appellant and her representative.  If a negative response was received, the RO was directed to submit a request to JSRRC for verification of exposure.

The Board finds that these remand directives were satisfactorily completed (that is, there was substantial compliance) and that   pursuant to the M21-1MR as it is currently written, the RO and VA have satisfied the duty to assist the appellant in determining whether the Veteran was exposed to Agent Orange.  

FINDINGS OF FACT

1. The evidence of record at the time of the Veteran's death, to include available service and military records, does not demonstrate that the Veteran served in combat or in a combat zone during service.

2. The record does not contain credible supporting evidence of the Veteran's alleged in-service stressors. 

3. The record does not contain a diagnosis of PTSD that has been linked to a corroborated in-service stressor. 

4.  The evidence of record at the time of the Veteran's death, to include available service and military records, does not demonstrate that the Veteran was exposed to Agent Orange while serving on active duty; and the Veteran is not presumed to have been exposed to an herbicide agent.

5.  The evidence of record at the time of the Veteran's death does not indicate that leukemia had onset in service or is otherwise related thereto.

6.  At the time of his death, the Veteran was not service-connected for any disability; cardiovascular disease and leukemia, listed as causes of death on the death certificate, were not shown to have had onset in service or be otherwise related thereto.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2015).
2.  The criteria for entitlement to service connection for lymphocytic leukemia for accrued benefits purposes have not been met.38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for cause of death have not been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In October 2009, VA provided the appellant a notice letter containing information regarding accrued benefits claims and DIC.  Although this letter was not sent prior to the initial rating decision in this matter, the delay was harmless as the claim was reajudicated in a statement of the case and four subsequent supplemental statements of the case.

In September 2012, the Board remanded the claim to send the appellant corrective VCAA notice to address the requirements of Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Board notes that in January 2014 a notice letter was sent addressed to the Veteran regarding the claim for PTSD.  Although this notice was not compliant with the remand directives, the Board notes that the letter to the appellant dated in October 2009 did provide explanation of what the evidence must show for accrued benefits and what the evidence must show for death benefits.  The Board finds that during the course of the appeal, the appellant was provided adequate notice to assist in adjudicating her claims.

The Board also finds that the duty to assist requirements have been fulfilled. Notably, accrued benefits claims are based on the evidence of record at the time of the Veteran's death and evidence acquired after that date cannot be considered unless it was constructively of record at the time of death, such as VA treatment records or service records in possession of the government.   As explained in the Introduction, the RO and the Board have attempted to obtain any and all government records pertaining to the Veteran's PTSD stressors and any exposure he may have had to Agent Orange.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the appellant is required to fulfill VA's duty to assist in development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding opinion evidence, the appellant asserts that the Veteran's cause of death is related to service, based on the contentions that the Veteran developed diseases due to exposure to herbicides.  As this decision denies this basis for service connection, the Veteran was not service connected for any disabilities during his lifetime and there is no other competent evidence that links a cause of the Veteran's death to service, the Board finds that there is no duty to assist in the appeal in obtaining an opinion regarding the cause of the Veteran's death.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Further, after review of the development completed pursuant to the prior Board remand, and considering that the AOJ completed the development necessary to fully consider these claims under the current adjudication manual procedures, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Accrued Benefits

When a veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. Although the appellant's claim for accrued benefits is separate from any claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Initially, the Board observes that the appellant's claim for entitlement to accrued benefits, which was filed in July 2008, is timely, as it was filed within one year of the Veteran's death in June 2008.  38 C.F.R. § 3.1000(c).  Because the appellant's claim is for the purpose of accrued benefits, the Board is barred from considering evidence received after the date of the Veteran's death other than service or VA records that were constructively of record at the time of death.  This includes lay statements and buddy statements and new arguments of entitlement raised by the appellant.


III. Entitlement to Service Connection for PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a prisoner of war (POW) as established by official records, including recognized military combat citations or other supportive evidence.  If VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was not a POW, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, there remains no evidence that can be considered by the Board besides the allegations of the Veteran prior to his death that he served in "combat with the enemy".  Combat service has not been established by any official record.   As such, lay evidence, by itself, is insufficient to establish the occurrence of the Veteran's alleged in-service stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's contentions.  Cohen, supra.
 
By way of background, in April 2007, the Veteran submitted a claim for service connection for PTSD.  To support his claim, the Veteran averred that while he had been initially assigned to the Republic of Korea during service, he also performed temporary duty assignments in Cambodia, Thailand and Vietnam. In a Statement in Support of Claim, he indicated that between May and June 1970, he was not assigned to a unit, but was sent on missions to Cambodia, Thailand and Vietnam "to have contact with AWOLs."  He indicated these AWOLS "were not to return to" the United States and that they were killed in a non-battle situation.  

In July 2007, the Veteran sought VA treatment and indicated he was having trouble sleeping.  He reported nightmares started in 1971 within six months of returning from combat in Vietnam.  He complained of "extreme guilt for his role in going after AWOL American soldiers that the Army did not want to come back."  It was noted the Veteran was initially vague about the details and deferred to his wife becoming tearful on several occasions.  The treatment provider indicated the Veteran was presenting with symptoms consistent with PTSD.

In August 2007, the RO denied service connection for PTSD finding that there was no credible supporting evidence that the claimed in-service stressor occurred.  The record did not contain any evidence that the Veteran had participated in combat besides his averment and the Veteran had not provided sufficient information for stressor verification.

Following the Veteran's death in June 2008, the appellant filed a formal application for benefits as the Veteran's surviving spouse.  In a phone conversation that was memorialized in a July 2008 e-mail, the appellant communicated her belief that there was evidence that supported the contention that the Veteran served in combat while in Cambodia and Laos.  She also stated her belief that the Armed Forces Expeditionary Medal annotation on the Veteran's DD-214 justified that he did have combat service.

The Board notes that such medal, although commendable, was not awarded primarily or exclusively for combat service, and thus such award is insufficient to establish that the Veteran engaged in combat with the enemy for the purposes of 
38 C.F.R. § 1154(b) and 38 C.F.R. § 3.304(d).  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).

Following the RO's August 2008 denial of her claims, the appellant filed a notice of disagreement.  She indicated frustration that minimal efforts had been made to verify the Veteran's combat stressors in Cambodia, Thailand and Vietnam.  

In July 2010, the appellant submitted a statement alleging the Veteran had served in "Black Ops Operation".  She indicated that the Veteran had been sent to Cambodia and to Vietnam for "assassination" missions.  She argued that if the JSRRC could verify service in Vietnam then his combat stressors would be confirmed.

In January 2011, a JSRRC Coordinator made a formal finding on a lack of information required to verify service.  It was indicated that the evidence in the claims file was insufficient to send to the JSRRC or the NARA.  It was noted that service treatment records were reviewed, service separation documents were reviewed, and the military personnel file was reviewed along with the response from the NPRC through PIES.

The appellant continues to maintain that the Veteran was diagnosed with PTSD based on his participation in Black-Op operations in Cambodia when he went "TDY" from Korea to Vietnam between 1970 and 1971.  She provided "peripheral evidence" of Black-Ops operations that she stated in a June 2012 statement "tend to suggest they not only occurred but that individuals like [the Veteran] would have participated in them."  She stated her belief that since PTSD had been diagnosed by a VA psychiatrist based on the Veteran's statements that, therefore, he did not need to verify his in-service stressors.    In August 2012, the appellant submitted a statement contending the Veteran may have served with Special Operations Group (SOG) Cobra in 1971.  In August 2013, she submitted an additional statement from a veteran who reported he served in Korea and was sent to Vietnam to support, among other things, SOG operations.  She believed such narrative further supported her averments regarding her late husband's "secret missions" under SOG to Vietnam.

The Board notes that these allegations, along with numerous statements from individuals who claimed to have seen the Veteran or talked to him about his activities during service, to include having seen him in Cambodia and having heard second-hand that he was in Vietnam, were submitted after the Veteran's death and cannot, as a matter of law, be considered by the Board in adjudication of this claim.

As mentioned in the Introduction, the Board remanded the claim in September 2012 to seek further information regarding the Veteran's whereabouts during service from agencies and departments such as DoA, NPRC, NARA and JSRRC to ensure the record contained all evidence that would have been in constructive possession of the government prior to the Veteran's death.

In January 2014, the RO sent a letter to the NARA requesting all records as to whether the Veteran served in Thailand or Cambodia, whether the Veteran sought out fellow Americans who were AWOL, and whether any records suggested the Veteran was stationed or served with Republic of Korea Marines outside of the country of South Korea.  It was asked that a unit history during the Veteran's time in Korea be provided, to include any action reports, morning reports etc.  In February 2014, the NARA provided a response.  It was indicated the unit records in their custody did not include record of temporary duty assignments for individuals.  It was indicated a copy of such records would appear in the Veteran's Official Military Personnel File.   It was suggested that the Veteran's personnel file, which already appears in the claims file, be requested.

The RO also sought such information from the NPRC.  A response indicated there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam, Thailand or Cambodia.  Personnel records were provided.

In September 2014, a Report of General Information indicated DFAS was contacted by phone regarding whether the Veteran had hazardous duty pay or imminent danger pay.  DFAS had no records regarding the Veteran.

Having found no credible supporting evidence that the Veteran's alleged stressor occurred, the RO denied the claim again in a September 2014 supplemental statement of the case.

In November 2014, the appellant responded voicing her frustrations and repeating her contentions that her husband did serve in the Black Ops.  As explained, the record stands as it did on the date of the Veteran's death with the exception of any documents that were constructively in VA's possession at that time.  The Board finds that attempts at further development of this claim would be futile and that the necessary corroborating evidence remains lacking to support that the Veteran either served in combat during service or that his claimed in-service stressors in Cambodia, Vietnam or Thailand occurred.  As such, the criteria for service connection for PTSD have not been met.

The Board recognizes and acknowledges the appellant's evident frustration with the progression of her claim and her belief that her word and what was purportedly said by the Veteran regarding his locations and activities during service should fully substantiate her claims without the need for any other evidence, corroboration or verification.  Unfortunately, service connection for PTSD requires credible supporting evidence and such evidence was not of record (to include constructively) in this case at the time of the Veteran's death.  Neither the RO nor the Board can ignore these statutory directives.

The Board is cognizant that 38 C.F.R. § 3.304(f)(3) provides that if a stressor is claimed that is related to the Veteran's fear of hostile military or terrorist activity and a VA physiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD that the Veteran's lay statements alone may establish the occurrence of the claimed in-service stressor.  This provision also provides an exception for when there is clear and convincing evidence to the contrary and provides that the stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Here, at the time of the Veteran's death, the record contained the Veteran's service records, and upon remand, additional development was sought regarding the Veteran's service.  In the Board's judgment, the Veteran's service was not consistent with the asserted stressor and, thus, this Board finds that 38 C.F.R. § 3.304(f)(3) is not applicable to this case.

Based on the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding of service connection for PTSD, for accrued benefits purposes.  The benefit of the doubt doctrine is not for application and the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


IV.  Service Connection for Lymphocytic Leukemia (hairy cell leukemia)

Service connection may be presumed for certain diseases, such as hairy cell leukemia, which develop to a compensable degree (i.e., 10 percent) at any time after service for veterans who were exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).   Also, there exists a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (i.e., January 9, 1962 to May 7, 1975) and veterans who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period.  See 38 U.S.C.A. § 1116(f); 8 C.F.R. § 3.307(a)(6)(iii)-(iv).  Despite the foregoing, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed.Cir.1994).  This determination may include demonstrating actual exposure to herbicides as opposed to presumed exposure.

In April 2007, the Veteran filed a claim for service connection for lymphocytic leukemia (hairy cell leukemia).   

In August 2007, the RO denied service connection for leukemia as due to Agent Orange exposure because there was no evidence in the Veteran's personnel records or service treatment records that he was exposed to Agent Orange during service.

The Veteran died in June 2008.  His primary causes of death were listed as hypertensive arteriosclerotic cardiovascular disease and leukemia, hairy cell.  In July 2008, the Veteran's spouse filed an application for benefits.  As explained in the Introduction, the service connection claim is for accrued benefits only because the date of the Veteran's death was prior to October 20, 2008.  As such, relative to that claim, the record is closed to development beyond ensuring that all records that were in constructive possession of VA at the time of the Veteran's death are associated with the claims file. 

In her August 2009 notice of disagreement, the appellant averred that her husband had been exposed to Agent Orange in the Korean DMZ.  She indicated her husband's service treatment records indicated the Veteran's presence at the 121st Evacuation Hospital and alleged a belief that Agent Orange was used in that area.   

In January 2011, a JSRRC Coordinator made a formal finding on a lack of information required to verify service in Vietnam, or exposure to Agent Orange during military service.  It was indicated that the evidence in the claims file was insufficient to send to the JSRRC or the NARA.  

In March 2011, the appellant submitted another statement alleging that her husband was "physically at the 121st Evacuation Hospital in Korea (near ASCOM where Agent Orange herbicides were stored!) all in proximity to the Korean DMZ" in 1970.  

In May 2011, the RO did a systematic review of the Veteran's claim folder in accordance with Nehmer v. U.S. Department of Veterans Affairs.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The Veteran's case was identified as a potential Nehmer class case based on the addition of ischemic heart disease and hairy cell leukemia to the list of disease presumptively associated with exposure to certain herbicide agents.  The memorandum indicated the Veteran did not have service in Vietnam as defined by law.  The lay statement submitted by the Veteran regarding second hand accounts of stories from the Veteran regarding having served in Vietnam were considered.  The authors of the memorandum found that such evidence contradicted other evidence of record, specifically evidence in the personnel file and service treatment records that failed to show specialized training or assignment to units within Vietnam.  In addition, the statement regarding the Veteran's presence in Cambodia in 1970 was considered; it was also found to contradict the record which demonstrates the Veteran's presence in Korea.  Exposure to herbicides was not found to have been established.

Despite the development undertaken following the September 2012 Board remand, as explained in the Introduction, the record still does not contain evidence that the Veteran had actual exposure to Agent Orange in Korea or elsewhere.

In November 2014, the Veteran filed a statement insisting the Veteran "knew what it was like to be on the DMZ."  She stressed that no one at the RO understood the situation between 1968 and 1971 and were not present, but her husband was.  The appellant stressed again that service records showed the Veteran went to the 121st Evacuation Hospital and the 548th General Dispensary for treatment in 1970 and 1971.  She insists that evidence establishes that Agent Orange herbicides were deployed tactically in the vicinity during that time period.

The M21-1 Adjudication Procedures Manual includes a section regarding  developing claims based on herbicide exposure in the Korean DMZ.  The section includes the requirements for presumptive service connection based on herbicide exposure and lists units or other military entities identified by the DOD as operating in the Korean DMZ during the qualifying time period between April 1, 1968 and August 31, 1971.  M21-1MR, Part IV, Subpart ii, 1.H.4.b directs VA to send a request to JSRRC for verification of exposure to herbicides when a Veteran claims exposure in Korea, and his service was not in a unit or entity listed by the DOD or not within the qualifying dates.  Here, a request has been sent to the JSSRC that had access to the Veteran's personnel records and the fact that he went to the 121st Evacuation Hospital and the 548th General Dispensary for treatment.  The JSSRC, in compliance with M21-1, Part IV, Subpart ii, 1.H.1.k-m., made a formal finding of lack of exposure.

Upon review of the evidence, the Board finds that exposure to herbicides during the Veteran's service has not been verified, that the duty to assist the appellant in attempting to prove exposure has been satisfied and that means of verifying exposure pursuant to current procedures have been exhausted.  As there remains no evidence that the Veteran was actually exposed to herbicides during service, service connection for hairy cell leukemia on a presumptive basis must be denied.

In addition, there is no evidence that hairy cell leukemia had onset in service or is otherwise directly related thereto.  As such, the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for hairy cell leukemia must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


V.  Entitlement to Service Connection for Cause of Death

The appellant claims that service connection for the cause of the Veteran's death is warranted.  The death certificate documents that the Veteran died in June 2008 from hypertensive arteriosclerotic cardiovascular disease and leukemia, hairy cell.

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a) . A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b) . A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c) .

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

At the time of the Veteran's death, service connection was not in effect for hypertensive arteriosclerotic cardiovascular disease, leukemia or any other disability.  The appellant argues that leukemia should be service-connected because of the Veteran's alleged, but not verified, exposure to Agent Orange during service.  As explained above in this decision, the evidence does not indicate that the Veteran was actually exposed to Agent Orange and there is no evidence to indicate that service connection is warranted for either cardiovascular disease or leukemia.  Also as discussed, the Veteran's service does not warrant application of a presumption of such herbicide exposure.  There is no competent evidence that links a cause of the Veteran's death to a service-connected disability or a disability, injury or event that is otherwise shown to have begun in service.

As such, the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for cause of death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Service connection for PTSD for accrued benefits purposes is denied.

Service connection for lymphocytic leukemia (hairy cell leukemia) is denied.

Service connection for the cause of the Veteran's death is denied.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


